J-S58023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

GARY SMITH,

                            Appellant                 No. 203 WDA 2014


             Appeal from the PCRA Order Entered January 29, 2014
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001477-1998


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED SEPTEMBER 23, 2014

        Appellant, Gary Smith, appeals pro se

29, 2014 order denying his petition for relief filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        In March of 1999, Appellant pled guilty to attempted rape, simple



incarceration.    This Court affirmed his judgment of sentence on August 2,

2000.      Commonwealth v. Smith, No. 291 WDA 2000, unpublished

memorandum (Pa. Super. filed August 2, 2000). Appellant did not petition

for allowance of appeal with our Supreme Court and, thus, his judgment of

sentence became final on September 2, 2000. See 42 Pa.C.S. § 9545(b)(3)

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S58023-14



(stating that a judgment of sentence becomes final at the conclusion of

direct review or the expiration of the time for seeking the review); Pa.R.A.P.



the Prothonotary of the Supreme Court within 30 days of the entry of the



      Appellant filed a pro se PCRA petition on November 14, 2013. Out of



w                                                                        -year

timeliness requirement.   PCRA Court Opinion, 1/29/14, at 1 (unnumbered

pages).   On December 12, 2013, counsel filed a petition to withdraw in

accordance with Commonwealth v. Turner, 544 A.2d 927 (Pa. 1998), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988). On January 2,




Appellant did not respond, and on January 29, 2014, the court issued an

order dismissing his petition as untimely.    Appellant filed a timely pro se

notice of appeal.



                                   quired by Pa.R.A.P. 2116. From what we

can ascertain, however, Appellant argues that his appointed counsel failed to

adequately review the record in his case; his guilty plea is invalid because he

did not receive the agreed upon sentence; and the evidence was insufficient

to support his convictions because the victim did not identify him and there

                                     -2-
J-S58023-14



was no DNA evidence tying him to the crime. Appellant does not argue that

any of these claims satisfy an exception to the PCRA timeliness requirements

set forth in 42 Pa.C.S. § 9545(b).1 Consequently, we are without jurisdiction

to review the merits of this appeal.

        Order affirmed.




____________________________________________



1
    That section states, in relevant part:

        (b) Time for filing petition.--

           (1) Any petition under this subchapter, including a second
           or subsequent petition, shall be filed within one year of the
           date the judgment becomes final, unless the petition
           alleges and the petitioner proves that:

              (i) the failure to raise the claim previously was the
              result of interference by government officials with
              the presentation of the claim in violation of the
              Constitution or laws of this Commonwealth or the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that
              was recognized by the Supreme Court of the United
              States or the Supreme Court of Pennsylvania after
              the time period provided in this section and has been
              held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).




                                           -3-
J-S58023-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2014




                          -4-